Status of Claims

	Amendment filed 11/30/2021 is acknowledged.  Claims 1-15 are pending.   Claims 8-13 remain withdrawn from consideration.

103
Claim Rejections - 35 USC §  103.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
It is further noted that the Supreme Court decision in KSR Intl. Co. v. Teleflex Inc. rejected the rigid approach of applying a strict TSM test as the sole basis for obviousness and that the analysis for obviousness need not seek out precise teachings directed to the specific subject matter of a claim. Further the decision set forth that the analysis can take into account the inferences and creative steps that a person of ordinary skill in the art could employ and that a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton. Further, the decision set forth that a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  

Claims 1-3,6,14,15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. (PNAS, vol. 108, No. 1, p. 126-130) taken together with Georgiou et al. (Current Opinion in Biotechnology 1996, 7,190-197).

The instant claim 1 is drawn to method of making a synthetic foldable protein comprising synthesizing it by including “folding nucleus structure” of a reference foldable protein and at least one repeat thereof. 
Lee et al. starts from fibroblast growth factor-1 (FGF-1) as starting point, which is a 140 amino acid single-domain globular protein exhibiting the characteristic threefold symmetry of the β-trefoil architecture, with each ∼45 amino acid repeating subdomain is termed a trefoil-fold.  Lee et al. point out that the discernible tertiary structure symmetry 
4P  having monomer trefoil fold,  and Difoil-4P  having dimer trefoil fold.  See p. 127, Figures 1,2.  As such, Lee et al. teach making a synthetic foldable polypeptide comprising synthesizing it by including “folding nucleus structure” (repeating peptide motif in Symfoil-34P) of a reference foldable polypeptide, Symfoil-4P, and at least one repeat thereof.

Lee et al. do not teach that the foldable protein is made by expressing by a cell.  However, producing proteins by cell expression is a routine and conventional way of making proteins of interest.  See, for example, Georgiou et al. (Current Opinion in Biotechnology 1996, 7,190-197) reviewing methods of cell expression of active foldable recombinant proteins.  Thus, one of ordinary skill in the art could have applied the known methods of making foldable proteins by cell expression in the same way to the foldable proteins addressed in Lee et al., and the results would have been predictable to one of ordinary skill in the art.
 
With regard to claims 2,3 the tertiary structure of the synthetic foldable protein has substantially the same symmetry as the tertiary structure of the reference foldable protein, and the number of symmetry operations that can be performed on the reference 
of all main-chain atoms comprising the individual repeating trefoil-fold subdomains of the Monofoil-4P trimer with the Symfoil-4P structure yields an rms deviation of 0.5 Å, indicating essential structural identity. Similarly, analysis of side-chain rotamers
indicates exact threefold symmetry in the Monofoil-4P structure. The Difoil-4P structure exhibits two intact β-trefoil folds related by a pseudo-twofold axis of symmetry. P. 127, right column. 
With regard to claim 6, the synthetic protein, per Lee et al.,  would comprise at least a beta-trefoil structure. 
	With regard to claim 14, the monofold trefoil fold and dimer trefoil fold polypeptides are prepared in a single step. 
	With regard to claim 15, the folding nucleus sequence of synthetic polypeptides have 100% identity to repeating peptide motif of Symfoil-4P.

Response to arguments

In addressing rejection under USC 102(a)(1), applicant argues that Lee et al. does not teach expressing oligomerized homotrimer as addressed in the claims.  However, as addressed now in  rejection under 35 U.S.C. 103(a), having known a sequence and structure of a protein of interest , such as of a foldable polypeptide comprising “folding nucleus structure” in Lee et al., irt would be prima facie  obvious to an artisn to make such protein pf interest by using cell expression which is a common method of producing proteins of interest. 

Claims 4,5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. (PNAS, vol. 108, No. 1, p. 126-130) and Georgiou et al. (Current Opinion in Biotechnology 1996, 7,190-197).

The references are used as applied to claims 1-3,6,14,15 above.
∼45 amino acid repeating subdomain is termed a trefoil-fold.  Further, Lee et al. teach creating sequence architectures from archaic peptide motifs – see Figure 1.  Therefore, inasmuch as FGF-1 is a protein exhibiting the characteristic threefold symmetry of the β-trefoil architecture, with each ∼45 amino acid repeating trefoil subdomain, even though Lee et al. address it as “imperfect” an artisan could have prepared synthetic foldable polypeptides comprising “folding nucleus structure” FGF-1 and at least one repeat thereof with the same expectation of success as preparing synthetic foldable polypeptides comprising “folding nucleus structure” of more improved Symfoil-1 or Symfoil-4P.   With regard to claim 5, Symfoil-1 in Lee et al. comprises SEQ ID No: 3.
ouble 

Conclusion.
	No claims are allowed.

As previously addressed, claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	


 end
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached at 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb